DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 recites the term “EMB system”.  The abbreviation “EMB” needs to be defined at the first instance of use.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 21 is rejected because it recites claim limitation “EMB system”.  It is unclear and therefore indefinite what an EMB system is, and the term “EMB” is not defined in the claims are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claims 1-6, 8-11, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0073267 to Brannan et al. “Brannan”, in view of Non-Patent Literature: “A novel platform for electromagnetic navigated ultrasound bronchoscopy (EBUS)” to Sorger et al. “Sorger”.

Regarding claim 1, Brannan discloses a method for electromagnetic navigation registration (“systems and methods for visualizing the luminal network of a lung”, Paragraph 0028; using electromagnetic navigation system, Fig. 1, Ref. 100; Paragraph 0029), comprising: 
storing, in a memory (“memory”, Fig. 1, Ref. 126; Paragraph 0031; “the memory may store data…data may be image data for the 3D model”, Paragraph 0036), a mapping that associates electromagnetic field-based signal values with corresponding locations within a three-dimensional model of a luminal network [Examiner notes that Brannan discloses the location of the patient 150 in the EM field generated by the EM field generating device 145 must be registered to the 3D model and the 2D images derived from the model (Paragraph 0036), wherein the 3D model is that of a luminal network (Paragraph 0028).  Brannan further discloses the EM sensor 265 senses the EM field and the location of the EM sensor is then compared with the trachea portion of the 3D model so that the location of the EM sensor 265 is depicted in the corresponding location of the 3D model and 2D images of the navigation and procedure software (Paragraph 0042), wherein multiple location signals are obtained as EM sensor is moved from the trachea towards the location where separate bronchial trees are branched, and depicted to corresponding locations within a three-dimensional model (Paragraph 0042).  This 
receiving an ultrasound signal from an ultrasound probe (“the US transducer 255, transmits ultrasound waves and receives reflected ultrasound waves”, Paragraph 0044); and
determining, based on the ultrasound signal, an ultrasound-based location of a target in a patient relative to the three-dimensional model (“the US imaging capabilities may further increase the determination of sufficiency of treatment, or provide greater clarity as to the exact location of the target”, Paragraph 0053; “This US image data may be registered to the CT scan images and/or the 3D model 300 to provide greater clarity with respect to the detection, location, and size of a target”, Paragraph 0056). 
However, Brannan does not explicitly disclose updating at least a portion of the mapping based on the ultrasound-based location of the target.  
Sorger teaches updating at least a portion of the mapping based on the ultrasound-based location of the target.  Sorger teaches correcting (reads as updating) the positional deviation between a tumor model position from an US image volume with the same model from a CT volume (Page 1437, Right column, Tracking Accuracy) and after correction the graphical position of the target tumor model can be shown on a graphical user interface and aligned with the ultrasound (US) representation of the tumor (See Figs. 9 and 10).  Additionally, the CT volume model reads on the mapping since it is initially registered with the EM navigation field (Page 1435, right column, Registration), and the positions in the CT volume reflect EM field values. 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan’s invention, wherein the method includes updating at least a portion of the mapping based on the ultrasound-based location of the target, as taught by Sorger, in order to correct for a mismatch between the 

Regarding claim 2, the combination of Brannan and Sorger disclose all the features of claim 1 above.
Brannan further discloses receiving an electromagnetic sensor signal from an electromagnetic sensor (Paragraph 0041) [Examiner notes that Brannan discloses the EM sensor senses the EM field generated by the EM field generating device (Paragraph 0041).  The sensed EM field is used to identify the location of the EM sensor by the tracking device (Paragraph 0041), therefore it is inherent that a signal representing the sensed EM field by the EM sensor is sent to/received by the tracking device.]; 
identifying, based on a value of the electromagnetic sensor signal and the mapping, an electromagnetic sensor location within the three-dimensional model that corresponds to the value of the electromagnetic sensor signal (“the EM sensor 265 senses the EM field generated by the EM field generating device 145.  The sensed EM field is used to identify the location of the EM sensor 265 in accordance with the coordinate system of the EM field. When the location of the EM sensor 265 is determined by the tracking device 160, the computing device 120 compares the location of the EM sensor 265 with the 3D model of the lung and registers the location of the EM sensor 265 into the coordinate system of the 3D model.”, Paragraph 0041; “the EM sensor 265 senses the EM field and the location of the EM sensor is then compared with the trachea portion of the 3D model so that the location of the EM sensor 265 is depicted in the corresponding location of the 3D model and 2D images of the navigation and procedure software”, Paragraph 0042); and 
However, Brannan does not disclose identifying an ultrasound probe location within the three-dimensional model that corresponds to the ultrasound signal, based on the 
Sorger further teaches identifying an ultrasound probe location within the three-dimensional model that corresponds to the ultrasound signal.  As seen in Fig. 9, the tip of the EBUS (Endobronchial ultrasound, also referred here as the ultrasound) is displayed in the 3D scene, i.e. three dimensional model space. Further, the position of an image from the ultrasound, relative to the ultrasound position in the 3D scene is show.  This reads on identifying an ultrasound probe location within the three-dimensional model that corresponds to the ultrasound signal (the ultrasound image).  Further, the position of the ultrasound probe is tracked via an electromagnetic sensor (“the position of the EMT sensor and hence the US transducer of the EBUS bronchoscope is measured using the Aurora Electromagnetic Tracking System”, Page 1435, Electromagnetic tracking), where the tracking system reported the position of sensor B (sensor attached to the ultrasound probe) relative to the reference sensor R (Page 1435, right column, Relationship between the coordinate systems).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan and Sorger, wherein the method includes identifying an ultrasound probe location within the three-dimensional model that corresponds to the ultrasound signal, based on the electromagnetic sensor location and a spatial relationship between the ultrasound probe and the electromagnetic sensor, as further taught by Sorger, in order to improve precision in lung cancer staging and shorten procedure times (Page 1433, Left column, continuation of Introduction).

Regarding claim 3, the combination of Brannan and Sorger disclose all the features of claim 2 above.
Brannan further discloses determining, based on the ultrasound signal, a location of the target relative to the ultrasound probe (Paragraph 0056); wherein the ultrasound-based location 

Regarding claim 4, the combination of Brannan and Sorger disclose all the features of claim 2 above.
Brannan further discloses in an embodiment wherein the spatial relationship between the ultrasound probe and the electromagnetic sensor is fixed (Paragraphs 0049, 0050).  Brannan discloses the EM sensor and the US transducer may be located at or around the EWC (extended working channel) with a distance apart from each other or at or around the LG (locatable guide catheter) with a distance apart from each other (Paragraph 0050), wherein the distance apart from each other is a distance, Doff, such as 1 cm in the coordinate system of the EM field (Paragraph 0049). The EM sensor and US transducer being located all on the EWC or all on the LG, with a distance separating them, reads on the sensor and transducer being fixed, and therefore the spatial relationship between them are fixed.  Further, although this features is 

Regarding claim 5, the combination of Brannan and Sorger disclose all the features of claim 2 above.
Brannan discloses in the main embodiment wherein the spatial relationship between the ultrasound probe and the electromagnetic sensor is variable (Paragraphs 0049, 0050).  Brannan discloses the ultrasound transducer (Fig. 2B, Ref. 255) is located on the EWC (Paragraph 0049) and the EM sensor is located on the LG (Paragraph 0049), with a distance, Doff separating the EM sensor and the ultrasound transducer (Paragraph 0049).  Brannan further discloses the LG may be removed from the EWC (Paragraph 0050), which infers that the LG is moveable and therefore the distance between the EM sensor that is located on the LG and the ultrasound transducer that is located on the EWC can be variable.  This is further supported by Brannan disclosing that the Doff distance may be sensed by the US transducer and the EM sensor instead of being coded or set by the clinician (Paragraph 0049).

Regarding claim 6, the combination of Brannan and Sorger disclose all the features of claim 2 above.
Brannan further discloses wherein the receiving of the ultrasound signal occurs while the ultrasound probe and the electromagnetic sensor are positioned in respective locations in the patient, and the receiving of the electromagnetic sensor signal occurs while the ultrasound probe and the electromagnetic sensor are positioned in the respective locations in the patient (Paragraphs 0030, 0041, 0042).  Brannan discloses a main embodiment where a catheter guide assembly includes a EWC and a LG (Paragraph 0030), where an EM sensor is located on the LG (Paragraph 0049), and the US transducer is located on the EWC.  The catheter guide 
Brannan additionally discloses imaging with ultrasound transducer that is located on the EWC as the EWC and LG are navigated through the luminal network (Paragraphs 0044-0045), wherein the ultrasound transducer transmits ultrasound waves and receives reflected ultrasound waves (Paragraph 0044) to generate the images (Paragraph 0047), and would read on receiving of the ultrasound signal occurs while the ultrasound probe and the electromagnetic sensor are positioned in respective locations in the patient.

Regarding claim 8, the combination of Brannan and Sorger disclose all the features of claim 2 above.  
Sorger further teaches wherein the locations within the three-dimensional model include a modeled location of the target (See Fig. 9, green model of target tumors) and displaying, via a graphical user interface (Fig. 9, “graphical user interface”, Fig. 9 caption): at least a portion of the three-dimensional model (Fig. 9, 3D scene view from computed tomography), based on at least one of the electromagnetic sensor location or the ultrasound probe location (registering of CT data with EM field through the use of an EM positioning reference sensor, Page 1435, Left column, Phantom), an indication of the modeled location of the target relative to at least the portion of the three-dimensional model (See Fig. 9, green model of target tumors), and an indication of the ultrasound-based location of the target relative to at least the portion of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan and Sorger, wherein the locations within the three-dimensional model include a modeled location of the target and the method includes displaying, via a graphical user interface: at least a portion of the three-dimensional model, based on at least one of the electromagnetic sensor location or the ultrasound probe location, an indication of the modeled location of the target relative to at least the portion of the three-dimensional model, and an indication of the ultrasound-based location of the target relative to at least the portion of the three-dimensional model, as taught by Sorger, in order to register the CT image volume and EM navigation field to be able to have a common coordinate system to track the progression of a tool in the image space (Sorger, Abstract; Page 1435, right column, Registration).

Regarding claim 9, the combination of Brannan and Sorger disclose all the features of claim 8 above.
Sorger further teaches generating an image of the target based on the ultrasound signal, wherein the indication of the ultrasound-based location of the target is the image of the target (See. Figs. 9 and 10; Page 1437, Left column, Experiment, Navigated EBUS functionality) that display real-time 2D US images simultaneously overlaid with the segmented targets, and therefore the US image of the tumor is positioned at the location of the target.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan and Sorger, wherein the indication of the ultrasound-based location of the target is the image of the target, as further taught by Sorger, in order to guide the operator directly and 

Regarding claim 10, the combination of Brannan and Sorger disclose all the features of claim 8 above.
Sorger further teaches wherein the displaying includes simultaneously displaying a combined view of: the indication of the modeled location of the target relative to at least the portion of the three-dimensional model, and the indication of the ultrasound-based location of the target relative to at least the portion of the three-dimensional model  (See Fig. 9).  As seen in Fig. 9, the graphical user interface of the navigation system displays both an indication of the modeled location of the target (green tumor models) as well as the ultrasound image of the target tumor positioned superimposed onto a representative tumor, wherein both the tumor model and ultrasound image are relative to at least a portion of the three dimensional model (the graphical interface shown in a phantom/patient 3D space/scene, see Fig. 9 captions).
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan and Sorger, wherein the displaying includes simultaneously displaying a combined view of: the indication of the modeled location of the target relative to at least the portion of the three-dimensional model, and the indication of the ultrasound-based location of the target relative to at least the portion of the three-dimensional model, as taught by Sorger, in order to guide the operator directly and precisely to the target (Sorger, Page 1437, Right column, Results, Navigated EBUS functionality).

Regarding claim 11, the combination of Brannan and Sorger disclose all the features of claim 10 above.

determining a difference between the modeled location of the target and the ultrasound-based location of the target, based on image processing of the combined view of the indication of the modeled location of the target and the indication of the ultrasound-based location of the target (“the inaccuracy of the system was visible in the navigation scene by the mismatch between the surface of the tumor model in the reconstructed US volume and the segmentation of the same model from the CT image”, Page 1437, Right Column, Experiment, Tracking accuracy; shift correction between US image and CT volume, Page 1437, Right column, Tracking accuracy) [Examiner notes that in determining the shift correction, a difference between the US location of the target and the CT location of the target from which the target model is based from must be determined].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan and Sorger, wherein the mapping associates one or more of the electromagnetic field-based signal values with the modeled location of the target, and the method further comprises: determining a difference between the modeled location of the target and the ultrasound-based location of the target, based on image processing of the combined view of the indication of the modeled location of the target and the indication of the ultrasound-based location of the target, as taught by Sorger, in order to register the CT image volume and EM navigation field to be able 

Regarding claim 15, the combination of Brannan and Sorger disclose all the features of claim 1 above.
The combination of Brannan and Sorger discloses updating at least the portion of the mapping (See Claim 1 Rejection above).  
Sorger further teaches wherein the locations within the three-dimensional model include a modeled location of the target (See Fig. 9, green tumor model), and the mapping associates one or more of the electromagnetic field-based signal values with the modeled location of the target [Examiner notes that Sorger teaches an image registration matches the CT image data to the patient where the 3D CT image volume and EM navigation field have excellent spatial accuracy, but need the alignment process to find the rotation and translation between the two physical spaces (Page 1435, right column, Registration).   Sorger further teaches the CT image volume is used to generate the surface model and volume of the target (“Page 1433, right column, Materials and methods, Navigation platform).  Therefore, in the alignment/registration of the 3D CT image volume with the EM navigation field, points within the 3D CT image volume are registered or mapped with corresponding EM navigation field values, including the modeled target tumor locations that are based from the 3D CT].
Sorger teaches the method further comprises: determining a difference between the modeled location of the target and the ultrasound-based location of the target (“the inaccuracy of the system was visible in the navigation scene by the mismatch between the surface of the tumor model in the reconstructed US volume and the segmentation of the same model from the CT image”, Page 1437, Right Column, Experiment, Tracking accuracy; shift correction between US image and CT volume, Page 1437, Right column, Tracking accuracy) [Examiner notes that in determining the shift correction, a difference between the US location of the target and the CT 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan and Sorger, wherein the locations within the three-dimensional model include a modeled location of the target, and the mapping associates one or more of the electromagnetic field-based signal values with the modeled location of the target, and the method further comprises: determining a difference between the modeled location of the target and the ultrasound-based location of the target, as taught by Sorger, in order to determine the inaccuracy because of the mismatch between the surface of the tumor model in the US volume and the model form the CT image, and therefore be able to correct for the inaccuracy (Sorger, Page 1437, Right column, Tracking accuracy).

Regarding claim 16, the combination of Brannan and Sorger disclose all the features of claim 15 above.
Sorger further teaches wherein the updating at least the portion of the mapping is based on the difference between the modeled location of the target and the ultrasound-based location of the target (Page 1437, Right column, Tracking accuracy).  Sorger teaches determining the position deviation between the US and CT volumes, that include the target model location (Page 1437, Right column, Tracking accuracy).  Sorger further teaches performing a shift correction (Page 1437, Right column, Tracking accuracy) and displayed on the user interface (See Fig. 9).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan and Sorger, wherein the updating at least the portion of the mapping is based on the difference between the modeled location of the target and the ultrasound-based location of the target, as taught by Sorger, in order to be able to display the accurate position of the model target, since the difference corrects for the mismatch between the US volume and the segmentation of the same model form the CT image (Sorger, Page 1437, Right column, Tracking accuracy; Fig. 9).

Regarding claim 17, the modifications of Brannan and Sorger disclose all the features of claim 15 above.
Sorger teaches updating at least the portion of the mapping includes modifying the mapping to associate a different one or more of the electromagnetic field-based signal values with the modeled location of the target.  As disclosed in the claim 15 rejection above, Sorger teaches that 3D CT image data that is used to form a 3D model (surface model and volume of target) is registered with the EM navigation field (thus creating an EM mapping) (Page 1435, right column, Registration; Page 1433, right column, Materials and methods, Navigation platform).  Additionally, as disclosed in the claim 15 rejection, a difference is determined between the 3D modeled location of the target and the ultrasound-based location of the target and a shift correction is performed to correct misalignment (Page 1437, Right Column, Experiment, Tracking accuracy).  Therefore, in the shift correction, a different one or more of the EM field-based signal value would be associated the modeled location of the target, since the location is changed in the model because of the shift correction.

Regarding claim 19, the combination of Brannan and Sorger disclose all the features of claim 1 above.  

  
Regarding claim 20, Brannan discloses a method for electromagnetic navigation registration (“systems and methods for visualizing the luminal network of a lung”, Paragraph 0028; using electromagnetic navigation system, Fig. 1, Ref. 100; Paragraph 0029), comprising: 
receiving a signal from an ultrasound probe (“the US transducer 255, transmits ultrasound waves and receives reflected ultrasound waves”, Paragraph 0044); 
generating, based on the signal received from the ultrasound probe, an ultrasound image (“analyzes the reflected US waves and generates visual images which has a higher resolution than that of the 3D model”, Paragraph 0047) of a target in a patient (“confirm the location at the target by looking at visual images generated from the US images”, Paragraph 0049);
receiving a signal from an electromagnetic sensor (Paragraph 0041) [Examiner notes that Brannan discloses the EM sensor senses the EM field generated by the EM field generating device (Paragraph 0041).  The sensed EM field is used to identify the location of the EM sensor by the tracking device (Paragraph 0041), therefore it is inherent that a signal representing the sensed EM field by the EM sensor is sent to/received by the tracking device.]; 
determining, based on the signal received from the electromagnetic sensor, a location of the electromagnetic sensor relative to a three-dimensional model of a luminal network (“the EM sensor 265 senses the EM field generated by the EM field generating device 145.  The sensed EM field is used to identify the location of the EM sensor 265 in accordance with the coordinate system of the EM field. When the location of the EM sensor 265 is determined by the tracking device 160, the computing device 120 compares the location of the EM sensor 265 with the 3D 
However, Brannan does not explicitly disclose:
determining, based on the ultrasound image, a location of the target relative to the ultrasound probe;    
determining an ultrasound-based location of the target relative to the three-dimensional model, based on the location of the target relative to the ultrasound probe, the location of the electromagnetic sensor relative to the three-dimensional model, and a spatial relationship between the ultrasound probe and the electromagnetic sensor; and
updating, based on the ultrasound-based location of the target, a mapping that associates electromagnetic field-based signal values with corresponding locations within the three-dimensional model.
Sorger teaches determining, based on the ultrasound image, a location of the target relative to the ultrasound probe (See Figs. 9 and 10, relationship between the tip of the EBUS probe and the target location with respect to the ultrasound image).  Sorger further teaches determining an ultrasound-based location of the target relative to the three-dimensional model (See Fig. 9, target location as seen in the ultrasound image in relation to the 3D model space), based on the location of the target relative to the ultrasound probe (Fig. 9, see target location in relation to the tip of the EBUS probe), the location of the electromagnetic sensor relative to the three-dimensional model, and a spatial relationship between the ultrasound probe and the electromagnetic sensor (Page 1436, EBUS probe calibration).
Sorger further teaches updating, based on the ultrasound-based location of the target, a mapping that associates electromagnetic field-based signal values with corresponding locations 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan’s invention, wherein the method includes determining, based on the ultrasound image, a location of the target relative to the ultrasound probe; determining an ultrasound-based location of the target relative to the three-dimensional model, based on the location of the target relative to the ultrasound probe, the location of the electromagnetic sensor relative to the three-dimensional model, and a spatial relationship between the ultrasound probe and the electromagnetic sensor; and updating, based on the ultrasound-based location of the target, a mapping that associates electromagnetic field-based signal values with corresponding locations within the three-dimensional model, as taught by Sorger, in order to correct for a mismatch between the position of the tumor model in the CT volume and the position of the tumor model in the US image (Page 1437, Right column, Tracking Accuracy) and track the progression of a tool in the image space (Sorger, Abstract; Page 1435, right column, Registration).

Claims 7, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan, in view of Sorger, and further in view of U.S. Patent Application Publication No. 2014/0193053 to Kadoury et al. “Kadoury”

Regarding claim 7, the combination of Brannan and Sorger disclose all the features of claim 2 above.
Brannan further discloses wherein the locations within the three-dimensional model include a modeled location of the target ("This US image data may be registered to the CT scan images and/or the 3D model 300 to provide greater clarity with respect to the detection, location, and size of a target”, Paragraph 0056, this reads on the location of the target being in the 3D model), and 
the mapping associates one or more of the electromagnetic field-based signal values with the modeled location of the target (Paragraph 0034, 0050).  Brannan discloses a pathway planning module that pin-points the location and identifies the coordinates of the target such that they can be arrived at using the EMN (electromagnetic navigation system) (Paragraph 0034), such as when the EWC and LG reaches a target by manipulation of the catheter guide assembly following the pathway plane, the EM sensor confirms its location at the target (Paragraph 0050).  This reads on the mapping associates one or more of the electromagnetic field-based signal values with the modeled location of the target.
However, Brannan does not disclose determining a difference between the modeled location of the target and the ultrasound-based location of the target, based on at least one of the ultrasound probe location or the electromagnetic sensor location.
Sorger teaches determining a difference between the modeled location of the target and the ultrasound-based location of the target (“determined the position deviation between US and CT volumes”, Page 1437, Right Column, Experiment, Tracking accuracy).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan and Sorger, wherein the method includes determining a difference between the modeled location of the target and the ultrasound-based location of the target, as further taught by Sorger, in order to account for the position mismatch between the US volume and the CT 
However the modifications of Brannan and Sorger do not disclose wherein the difference is based on at least one of the ultrasound probe location or the electromagnetic sensor location.  
Kadoury teaches wherein the difference is based on at least of one of the ultrasound probe location or the electromagnetic sensor location.  
Kadoury teaches a similar system and method for image registration (Abstract) that includes tracking using electromagnetic sensor (Paragraph 0036), imaging using ultrasound (Paragraph 0037), and 3D volume model based from pre-operative CT images (Paragraph 0045). 
 Kadoury teaches performing an alignment optimization (Fig. 3, Ref. 304; Paragraph 0061) between 3D US images and preoperative CT images.  Kadoury teaches minimizing a weighted sum of square distance between thresholded ultrasound pixels and the CT organ surface (Paragraph 0061).  The distance reads on a difference between the ultrasound image and the CT image.  Additionally the thresholded ultrasound pixels corresponds to the surface organ at a particular distance from the probe (Paragraph 0061), where the probe is an ultrasound probe (Paragraph 0059).  Since the ultrasound pixels are based on a location from the ultrasound probe, then the difference is also based on at least of one of the ultrasound probe location.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan and Sorger, wherein the difference is based on at least of one of the ultrasound probe location or the electromagnetic sensor location, as taught by Kadoury, in order to optimize the maximizing of appropriate similarity measure between the 3D US and the CT, (Kadoury, Paragraph 0061).  Additionally, such maximization is merely combining prior art elements according to known methods to yield predictable results (MPEP 2143). 

Regarding claim 12, the combination of Brannan and Sorger disclose all the features of claim 11 above, including determining a difference between the modeled location of the target and the ultrasound-based location of the target.
However, the combination of Brannan and Sorger do not disclose updating at least the portion of the mapping is automatically performed.  
Kadoury teaches updating at least the portion of the mapping is automatically performed (Paragraph 0065).  Kadoury teaches the tracked sensor coordinates are employed to compute an automatic image-based rigid transformation matrix between of the 3D shape model of the liver and a segmented liver surface obtained from an intra-operative 3D US volume and registration is determined between the preoperative image information (from CT, MR) for a latest acquired real-time image (intra-operative) by aligning a liver boundary to the segmented liver image (Paragraph 0065).  The automatic image-based rigid transformation and registration of the latest acquired real-time image with the 3D shape model reads on updating at least the portion of the mapping is automatically performed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan and Sorger, wherein updating at least the portion of the mapping is automatically performed, as taught by Kadoury, in order to perform registration on real-time acquired images with the preoperative image information (Kadoury, Paragraph 0065).

Regarding claim 14, the combination of Brannan and Sorger disclose all the features of claim 13 above. 
However, the combination of Brannan and Sorger do not disclose receiving, by way of the user interface, a command to update the mapping, wherein the updating at least the portion of the mapping is performed in response to the receiving of the command.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan and Sorger, wherein receiving, by way of the user interface, a command to update the mapping, wherein the updating at least the portion of the mapping is performed in response to the receiving of the command, as taught by Kadoury, in order to provide interactive correction to any automatically computed registrations (Kadoury, Paragraph 0047).

Regarding claim 18, the combination of Brannan and Sorger disclose all the features of claim 15 above.
However, the combination of Brannan and Sorger do not disclose executing an interpolation algorithm based on the difference between the modeled location of the target and the ultrasound-based location of the target, wherein the updating at least the portion of the mapping further includes modifying the mapping to associate a plurality of the electromagnetic field-based signal values with a plurality of the locations within the three-dimensional model, respectively, based on a result of the executing of the interpolation algorithm.
Kadoury teaches executing an interpolation algorithm (“interpolation”, Paragraph 0088) based on the difference between the modeled location of the target and the ultrasound-based location of the target, wherein the updating at least the portion of the mapping further includes modifying the mapping to associate a plurality of the electromagnetic field-based signal values 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan and Sorger, wherein the method includes executing an interpolation algorithm based on the difference between the modeled location of the target and the ultrasound-based location of the target, wherein the updating at least the portion of the mapping further includes modifying the mapping to associate a plurality of the electromagnetic field-based signal values with a plurality of the locations within the three-dimensional model, respectively, based on a result of the executing of the interpolation algorithm, as taught by Kadoury, in order to more accurately register the reconstructed 3D ultrasound volume and the 3D pre-operative volume (Kadoury, Paragraph 0089).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan, in view of Sorger, and further in view of U.S. Patent Application Publication No. 2015/0182297 to Sandhu et al. “Sandhu”.

Regarding claim 13, the combination of Brannan and Sorger disclose all the features of claim 8 above.
Brannan discloses determining the ultrasound-based location of the target (Paragraph 0067) using an ultrasound transducer on an extended working channel (EWC) (Paragraph 
However, the modifications of Brannan and Sorger do not disclose receiving, by way of a user interface, an indication of a location within at least the displayed portion of the three-dimensional model that corresponds to the target and determining the ultrasound-based location of the target is based on the indication of the location received by way of the user interface.  
Sandhu teaches receiving, by way of a user interface, an indication of a location within at least the displayed portion of the three-dimensional model that corresponds to the target and determining the location of the target is based on the indication of the location received by way of the user interface (Paragraphs 0074, 0080, 0083, 0084; Fig. 9a).  Sandhu teaches “the user interface provided by the user interface logic 226 may also include haptic feedback, for example, to inform a user when a controlled medical device is approaching or in contact with tissue or a target location. The provided haptic feedback may be through the entire touch screen display”, (Paragraph 0074).  Additionally, as seen in Fig. 9a, the target location (“target points”, Paragraph 0084; Ref. 1108) within a 3D model (Ref. 1104; Paragraph 0083) can be displayed on the touch screen display (Paragraph 0080).  Therefore, haptic feedback from the user interface that indicates a target location, wherein the target location is a location in a 3D model displayed on the touch screen would read on receiving, by way of a user interface, an indication of a location within at least the displayed portion of the three-dimensional model that corresponds to the target.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Brannan and Sorger wherein the methods includes receiving, by way of a user interface, an indication of a location within at least the displayed portion of the three-dimensional model that .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan, alone.
Regarding claim 21, Brannan discloses a system (“electromagnetic navigation (ENM) system”, Fig. 1, Ref. 100; Paragraph 0029) for updating a registration between a patient's three-dimensional luminal network model and a patient's luminal network during an Electromagnetic Navigation Procedure (EMN) (Brannan discloses using the ENM system 100 to navigate through the luminal network of the lung, Paragraph 0029, wherein the navigation using the ENM system would read on an electromagnetic navigation procedure.  Brannan discloses generating images that are integrated into the 3D model (where the 3D model is of the lung, Paragraph 0031, which reads on a 3D luminal network model), based on EM, ultrasound, and optionally CT.  The process of registration, generating the integrated image with the 3D model, and displaying the integrated image (Steps 550-590 of Fig. 5B) are repeated until the target is reached (Paragraph 0071).  This reads on updating a registration between a patient's three-dimensional luminal network model and a patient's luminal network during an Electromagnetic Navigation Procedure (EMN)).

(i) a storage device (“memory”, Fig. 1, Ref. 126; Paragraphs 0031, 0033; “the memory 126 of computing device may include one or more among solid-state storage devices, flash memory chips, mass storage, tape drive, or any computer-readable storage medium which is connected to a processor through a storage controller and a communications bus”, Paragraph 0080) having stored thereon instructions (“stores data and programs”, Paragraph 0033) for: 
receiving a registration between a patient's three-dimensional luminal network model and a patient's luminal network, wherein the registration is generated by utilizing  an EMB system (“ENM system such as the Electromagnetic navigation bronchoscopy system, Paragraph 0029; registration such as step 570 of Fig. 5B is performed by computing device 120, which is then stored within computing device 120, Paragraph 0061, which would read on receiving the registration), and wherein the three-dimensional model comprises a modeled location of a target (“target is identified and registered to the 3D model”, Paragraph 0069);  [Examiner notes: Brannan discloses in step 585 (Fig. 5B), the generated images (“generated images are based on the process reflected ultrasound waves”, i.e. ultrasound images, Paragraph 0070) are integrated into the 3D model based on EM and/or CT (Paragraph 0071).  The integrated 3D model would read on registration between a patient’s three-dimensional luminal network model and a patient's luminal network.]
during an EMN procedure, acquiring at least one reference point by an ultrasound probe (confirmed position within an image of the target from the US transducer, Paragraph 0067), while the ultrasound probe is located within the patient's airway (“While the US transducer 255 is navigating the luminal network of the lung, the US waves are reflected from the inside wall of a bronchial tree, from the outside wall of the bronchial tree”, Paragraph 0045), and wherein the at least one reference point comprises an identified location of the target (confirmed position 
updating the registration in a region local to the target (steps 570-585 of Fig. 5B during the repeating of steps 550-590 in Fig. B, until the target is reached, Paragraph 0071);
(ii) a processor device (“one or processors”, Fig. 1, Ref. 124; Paragraph 0031) configured to execute said instructions (“The one or more processors 124 execute computer executable instructions”, Paragraph 0032); and 
(iii) a display monitor (“display”, Fig. 1, Ref. 122; Paragraph 0031) configured to display an indication of the location of the target relative to at least a portion of the three-dimensional model (Brannan discloses the display 122 may display a two dimensional (2D) images or three dimensional (3D) model of a lung to locate, Paragraph 0031, and a target to be treated can be added to the display, Paragraph 0031, wherein the target is registered to the 3D model, Paragraph 0069) according to the updated registration (step 590 of Fig. 5B, repeating during the process of repeating steps 550-590 of Fig. 5B until the target is reached, Paragraph 0071).  
However, Brannan does not explicitly disclose updating the registration in a region local to the target based on the at least one reference point.
Brannan does disclose determining at least one reference point position as disclosed above (Brannan discloses imaging the target with the US transducer to confirm its location, and confirming the position of the target (Paragraph 0067).  This reads on the confirmed position of the target being a reference point that is an identified (i.e. confirmed) location of the target).  Brannan also discloses in step 565 of Fig. 5B of determining whether there is a new target along the pathway plan to the target (Paragraph 0069).  When it is determined that there is a new target, in step 570 (Fig. 5B), the new target is identified and registered to the 3D model (Paragraph 0069).  In step 575 (Fig. 5B), the route to the new target, which is a part of the 
Therefore It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannan’s invention wherein the registration in a region local to the target based on the at least one reference point, as taught by Brannan, since Brannan discloses for each target, the target is identified and registered to the 3D model, it would be obvious to use the method of confirming a location of a target, by using the method of imaging the target with the US transducer and confirming the position of the target to identify the target in the identifying step 570 of Fig. 5B.  The confirmed position (i.e. the reference position) would then be registered to the 3D model.  Therefore, when step 565 is repeated for subsequent “new” targets, the 3D model would include the confirmed reference position/point of the previous target, and registering a new target to the 3D model would read on updating the registration in a region local to the target based on the at least one reference point.  

Response to Arguments
Applicant's arguments filed 05 November 2020 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections (Arguments, Pages 9-10) state that: 
“Neither Brannan, nor Sorger nor Kadoury discloses: "updating at least a portion of the mapping based on the ultrasound-based location of the target" (claim 1)”, and more specifically, “Solger does not disclose any change, correction or update made to this transformation, and accordingly, Solger does not teach the claimed updating of the mapping between the electromagnetic field-based signal values and the three-dimensional model” (Arguments, Page 10).  [Examiner assumes that “Solger” in the arguments refers to prior art “Sorger”]
The examiner interpreted the updating as a change in the mapping and Sorger teaches a change to mapping.  Sorger teaches a CT volume model that reads on the mapping since it is initially registered with the EM navigation field (Page 1435, right column, Registration), and the positions in the CT volume reflect EM field values. The mapping is changed by the inclusion of ultrasound (US) data in the process of the combining or overlaying of ultrasound data with the CT volume since the combination would include US-based data, that includes the location of the target, and CT volume data which reflect EM field values, which is different when the mapping was only EM reflected values of the CT volume data.  Additionally, Sorger teaches correcting the positional deviation between a tumor model position from an US image volume with the same model from a CT volume (Page 1437, Right column, Tracking Accuracy) and after correction the graphical position of the target tumor model can be shown on a graphical user interface and aligned with the ultrasound (US) representation of the tumor (See Figs. 9 and 10).  This deviation correction in the combined “map” would provide further changes to the mapping.
Therefore, Sorger teaches updating at least a portion of the mapping based on the ultrasound-based location of the target, and the rejection for claim 1 remains, and is made above.  Claim 20 is rejected for similar reasoning as claim 1.  Claims 2-19 are rejected are rejected because they inherit deficiencies by nature of their dependency, directly or indirectly, on claim 1.
	Additionally, the examiner suggests claiming features found in the instant specification, Paragraph 0052), regarding the specifics of the map/mapping, instead of using the broad term of “electromagnetic field-based signal values” in claiming the mapping.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793